Citation Nr: 1728164	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 5, 1973 to January 29, 1976, at which time he was discharged into the Army Reserves.  He was later discharged on February 4, 1979.  See January 1979 Brigadier General Letter.  But, subsequently, he reenlisted into the Reserves on approximately March 14, 1983, and later retired on February 28, 2003.  See March 1983 Enlistment Medical Examination; May 2007 Army Unit Administrator Letter.  His service personnel records (SPRs) are incomplete.  As a result, his specific periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) while in the Army Reserves are unknown.

This case has a complex procedural history.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, determined that new and material evidence had not been submitted to reopen the Veteran's finally-adjudicated service-connection claims for bilateral heel spurs and Reiter's syndrome.  That rating decision also denied his claim of entitlement to service connection for a right foot disability.

In October 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

In an April 2012 decision, the Board determined that new and material evidence had not been submitted to reopen the Veteran's finally-adjudicated service-connection claim for Reiter's syndrome.  In addition, the Board remanded for further development his service-connection claim for a right foot disability, as well as the issue of whether new and material evidence had been submitted to reopen his service-connection claim for bilateral heel spurs.  In May 2013, the Board again remanded these claims for still further development.

In an October 2013 decision, the Board determined that new and material evidence had not been submitted to reopen the Veteran's finally-adjudicated service-connection claim for bilateral heel spurs.  In addition, the Board remanded for further development his remaining service-connection claim for a right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.  In June 2014, as well as in August 2015, the Board again remanded this claim for even more development.

In a December 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for a right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC).  The parties submitted a Joint Motion for Remand (JMR) in August 2016, agreeing the Board had erred by failing to ensure substantial compliance with its prior June 2014 remand directives to obtain an adequate medical opinion commenting on Dr. Braly's June 2013 opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

By an Order dated in August 2016, the Court granted the JMR and remanded the claim to the Board for yet more development and readjudication in accordance with its instructions.

To comply with this Court Order, the Board, in turn, is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).



REMAND

As already alluded to, the JMR indicates there was not substantial compliance with the Board's prior June 2014 remand directives.  Specifically, in that earlier remand the Board directed the RO or Appeals Management Center (AMC) to obtain a medical opinion addressing the nature and etiology of the Veteran's right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.  Moreover, the Board indicated the VA examiner needed to comment on Dr. Braly's June 2013 medical opinion (stating the Veteran's right foot problems are directly related to cumulative injuries during his military service from high demands of physical exercise, including running and marching on hard pavement surfaces).

The VA medical opinion provided in September 2014, however, failed to address Dr. Braly's opinion.  When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This further comment is required before readjudicating this claim.

Since February 23, 2005, so during the pendency of this appeal, the Veteran has received diagnoses of several right foot disabilities, including osteophytes (i.e., bone spurs), Reiter's syndrome, plantar fasciitis, and arthritis.  The medical evidence of record reflects that the heel spurs have been etiologically linked to the Reiter's syndrome.  See June 2013 VA examination.  Further, the claims concerning these other disabilities, as well as their documented manifestations, have been finally adjudicated in prior Board decisions.  Therefore, the Board must determine whether the Veteran's current right foot disabilities, other than heel spurs and Reiter's syndrome, were incurred during his active duty or a period of ACDUTRA or INACDUTRA.


The Veteran contends that his right foot disability, regardless of the particular diagnosis, was caused by "excessive training and usage of combat boots."  See May 2012 Statement.  More specifically, he does not contend, nor does the evidence otherwise suggest, that his right foot disability was incurred in or caused by his active duty service from February 1973 to January 1976.  See October 2011 Board Hearing Transcript at 5, 6.  He also does not recall any injury to his foot.  See, e.g., January 2014 VA Examination.  Rather, he states that "his foot just started to bother him over time."  Id.

In June 2013, the Veteran's private orthopedic surgeon, Dr. Braly, submitted a statement indicating that he had treated the Veteran for problems that, in his opinion, were directly related to his twenty year service in the United States Army.  Dr. Braly further opined that the Veteran's right ankle and foot problems were directly related to cumulative injuries "from the high demands of physical exercise with running and marching on a hard pavement surface during his service."  Dr. Braly also included a list of the procedures that the Veteran has undergone while under his care.

On the other hand, the remaining medical evidence of record, which includes the May 2012, June 2013, January 2014, and September 2014 VA medical opinions, is largely consistent in concluding the Veteran's right foot disability was neither incurred in nor caused by his active military service or ACDUTRA.  Notably, the May 2012 VA examiner opined that if, in fact, the Veteran's foot disability was due to training or activities, "you would expect the same condition to be present in the other foot."  May 2012 VA Examination; See also June 2013 VA Examination (noting that the probability of aggravation of the right foot by exercises is less likely as not due to the Veteran being in low profile during his last term of service).  However, as already mentioned, the September 2014 VA medical opinion failed to substantially comply with the Board's June 2014 remand directives.  See Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (holding that medical examination must consider the records of prior medical examinations and treatment to assure a fully-informed examination and consequent opinion).

For these reasons and bases, the Board finds that another remand is required to obtain a supplemental medical opinion specifically reconciling all conflicting medical opinions or evidence of record.  The prior VA examinations, in conjunction with the other evidence of record, sufficiently describe the Veteran's right foot disability in sufficient detail for the Board to make an informed decision as to the current nature of any right foot disability other than heel spurs, osteophytes, and Reiter's syndrome.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new VA examination is not required unless deemed necessary by the VA examiner.

Lastly, the record indicates that portions of the Veteran's service treatment records (STRs) and SPRs were unavailable for review and that further efforts to locate them would be futile.  See June 2007 Report of Contact (indicating that reserve unit does not have any records on the Veteran).

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

Here, while a formal finding of unavailability was made, and the Veteran was sent notice regarding the unavailability of his complete STRs, that notice letter did not reference his outstanding SPRs.  See June 2007 Formal Finding on the Unavailability of Service Medical Records (SMRs).  Moreover, separate notice regarding the unavailability of SPRs was not sent.  The Veteran's complete SPRs may contain information pertinent to his claim of entitlement to service connection 

for a right foot disability.  His claim may not be again decided until a formal determination as to the unavailability of additional SPRs has been made.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (2009).  Accordingly, on remand, his SPRs should be obtained to clarify his periods of ACDUTRA and INACDUTRA; specifically, his Army Reserves SPRs dating from January 1, 1999 and February 28, 2003.  If these records are unavailable, he must be provided notice of this in accordance with 38 C.F.R. § 3.159(e) regarding the unavailability of his SPRs.

Accordingly, this claim is again REMANDED for the following still further development and consideration:

1.  Request the Veteran's SPRs, dating from January 1, 1999 to February 28, 2003, to include all periods of ACDUTRA or INACDUTRA.  If the requested records are unobtainable, provide him notice of this in accordance with 38 C.F.R. § 3.159(e) regarding the unavailability of his SPRs.

2.  Obtain a medical opinion from an appropriate provider regarding whether any of the Veteran's diagnosed right foot disabilities other than heel spurs, osteophytes, and Reiter's syndrome, which he has had at any point since February 23, 2005, was incurred in or caused by his active duty service or a period of ACDUTRA or INACDUTRA.  Specifically, this opinion must address the etiology of his diagnosed plantar fasciitis in relation to his service and any post-surgical or degenerative changes, including degenerative joint disease (DJD, i.e., arthritis).  The claims file and a complete copy of this remand must be provided to the examiner for review of the pertinent history.

If, after reviewing the claims file, the examiner determines that another VA examination is necessary, this additional examination must be scheduled and the Veteran appropriately notified.

The examiner is asked to specifically address the following:

(a)  The likelihood (very likely, as likely as not or unlikely) the Veteran's right foot plantar fasciitis (i) incepted during his service from February 5, 1973 to January 29, 1976; or, (ii) alternatively between January 30, 1976 and February 4, 1979, or approximately between March 14, 1983 and February 28, 2003, during a period of ACDUTRA or INACDUTRA?  Why or why not?

(b) The likelihood (very likely, as likely as not or unlikely) the Veteran's right foot plantar fasciitis is otherwise related or attributable to his service, including from excessive training, having to wear combat boots, and/or crawling around in the sand?  Why or why not?

(c)  The likelihood (very likely, as likely as not or unlikely) the Veteran's right foot post-surgical or degenerative changes, including degenerative joint disease or arthritis, (i) incepted during his service from February 5, 1973 to January 29, 1976; or, (ii) alternatively between January 30, 1976 to February 4, 1979, or approximately between March 14, 1983 and February 28, 2003, during a period of ACDUTRA or INACDUTRA?  Why or why not?


(d) The likelihood (very likely, as likely as not or unlikely) the right foot post-surgical or degenerative changes, including degenerative joint disease or arthritis, are otherwise related or attributable to his service, including to excessive training, having to wear combat boots, and/or crawling around in the sand?  Why or why not?

All answers to these questions must be supported by explanatory rationale.  The examiner is asked to discuss in detail the underlying reasoning for his or her opinion, including citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.  Further, the examiner must also reconcile and comment on any conflicting evidence of record, including especially prior VA examinations, Dr. Braly's June 2013 opinion, lay testimony, and any other evidence of record.

3.  Ensure the opinions are, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

